Name: Council Regulation (EU) NoÃ 493/2010 of 7Ã June 2010 amending Regulation (EC) NoÃ 234/2004 concerning certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: Africa;  international trade;  international affairs;  defence;  wood industry;  coal and mining industries
 Date Published: nan

 8.6.2010 EN Official Journal of the European Union L 140/17 COUNCIL REGULATION (EU) No 493/2010 of 7 June 2010 amending Regulation (EC) No 234/2004 concerning certain restrictive measures in respect of Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/129/CFSP of 1 March 2010 amending Common Position 2008/109/CFSP concerning restrictive measures imposed against Liberia (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Common Position 2004/137/CFSP of 10 February 2004 concerning restrictive measures against Liberia (2) provided for the implementation of the measures set out in UN Security Council Resolution 1521 (2003), including a ban on technical assistance related to military activities. It also provided for a ban on financial assistance related to military activities. Pursuant to that Common Position, Council Regulation (EC) No 234/2004 (3) imposes a general ban on the provision of technical assistance, financing or financial assistance related to military activities, to any person, entity or body in, or for use in, Liberia. (2) On 12 February 2008, the Council adopted Common Position 2008/109/CFSP (4) which confirmed those measures, and consolidated them with other relevant measures into a single legal act. (3) On 17 December 2009, the UN Security Council adopted Resolution 1903 (2009) which amended the UN restrictive measures on arms and related materiel and the provision of assistance, advice and training related to military activities by confining the effect of those restrictive measures to non-governmental entities and individuals operating in the territory of Liberia. Pursuant to that Resolution, Common Position 2008/109/CFSP was amended by Decision 2010/129/CFSP. (4) Regulation (EC) No 234/2004 should be amended accordingly. (5) Any processing of personal data of natural persons under this Regulation should respect Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (5) and Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (6), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 234/2004 is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 For the purposes of this Regulation, the following definitions shall apply: (a) technical assistance  means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, transmission of working knowledge or skills or consulting services. Technical assistance includes verbal forms of assistance; (b) Sanctions Committee  means the Committee established by paragraph 21 of UN Security Council Resolution 1521 (2003).; 2. Article 2 is replaced by the following: Article 2 It shall be prohibited: (a) to provide technical assistance related to military activities, including to the provision, manufacture, maintenance and use of arms and of related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, directly or indirectly to any non-governmental person, entity or body in or for use in Liberia; (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance for any sale, supply, transfer or export of arms and related materiel, or for the provision of related technical assistance, directly or indirectly to any non-governmental person, entity or body in or for use in Liberia; or (c) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) or (b).; 3. Article 3 is replaced by the following: Article 3 1. By way of derogation from Article 2, the competent authorities, as indicated in the websites listed in Annex I, in the Member State where the service provider is established, may authorise the provision of: (a) technical assistance intended solely for support of or use by the United Nations Mission in Liberia; or (b) technical assistance related to non-lethal equipment which is intended solely for humanitarian or protective use, provided that the Member State concerned has notified in advance the provision of such technical assistance to the Sanctions Committee. Such notifications shall contain all relevant information, including, where appropriate, the end-user, the proposed date of delivery and the itinerary of shipments. 2. Decisions on requests for authorisation shall be taken by competent authorities on a case-by-case basis, taking account of all relevant considerations including the criteria set out in the Council Common Position 2008/944/CFSP of 8 December 2008 defining common rules governing control of exports of military technology and equipment (7). Competent authorities shall require safeguards against misuse of such authorisations and shall, where appropriate, make provisions for the repatriation of the delivered arms and related materiel. 3. No authorisations shall be granted for activities that have already taken place. 4. Article 4 is replaced by the following: Article 4 Natural and legal persons, entities and bodies that intend to provide any assistance related to military activities to the Government of Liberia, as specified in Article 1, shall inform in advance the competent authority, as indicated in the websites listed in Annex I, in the Member State where they are resident or located. Such information shall contain all relevant information, including, where appropriate, the end-user, the proposed date of delivery and the itinerary of shipments. The Member State concerned shall immediately upon receipt of the relevant information notify the Sanctions Committee thereof.. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 7 June 2010. For the Council The President C. CORBACHO (1) OJ L 51, 2.3.2010, p. 23. (2) OJ L 40, 12.2.2004, p. 35. (3) OJ L 40, 12.2.2004, p. 1. (4) OJ L 38, 13.2.2008, p. 26. (5) OJ L 8, 12.1.2001, p. 1. (6) OJ L 281, 23.11.1995, p. 31. (7) OJ L 335, 13.12.2008, p. 99.;